DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on May 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent application number 16/368,953 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-16 directed to an invention non-elected without traverse.  Accordingly, claims 1-16 have been cancelled.

Information Disclosure Statement
The references cited within the IDS document submitted on May 18, 2021 have been considered.  The sole US patent application reference has been lined-through as it is a duplicate citation, from the IDS dated August 2, 2019.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows: 
Cancel claims 1-16


Allowable Subject Matter
Claims 17-30 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or suggest the disclosed invention regarding 
A method for forming a solid electrolytic capacitor element, characterized by the steps of: 
positioning a capacitor element with a reactor vessel, wherein the capacitor element comprises a sintered porous anode body and a dielectric overlying the anode body; 
and 
forming a film on the capacitor element by a sequential vapor deposition process, the process including subjecting the capacitor element to a reaction cycle that includes contacting the capacitor element with a gaseous precursor compound that bonds to a 
Claims 18-30 depend from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812